                                                      UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF TENNESSEE
                                                             at GREENEVILLE

RICHARD LAVON BARWICK,                                             )
                                                                   )
Plaintiff,                                                         )
                                                                   )         Case No. 2:17-cv-165
v.                                                                 )
                                                                   )         Judge Mattice
IRS,                                                               )         Magistrate Judge Corker
                                                                   )
Defendant.                                                         )
                                                                   )

                                                                ORDER

              On October 12, 2018, United States Magistrate Judge Clifton L. Corker filed a

Report and Recommendation (Doc. 3) pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b). Magistrate Judge Corker recommended that this action

be dismissed due to a lack of jurisdiction. (Doc. 3 at 2–3). Plaintiff filed no objections to

the Magistrate Judge’s Report and Recommendation.1 Nevertheless, the Court has

reviewed de novo the record in this matter, and it agrees with the Magistrate Judge’s

well-reasoned conclusions. Accordingly, the Court ACCEPTS and ADOPTS Magistrate

Judge Corker’s legal conclusions. Plaintiff’s claim is hereby DISMISSED.


              SO ORDERED this 29th day of October, 2018.

 
                                                                          /s/ Harry S. Mattice, Jr._____
                                                                          HARRY S. MATTICE, JR.
                                                                       UNITED STATES DISTRICT JUDGE


                                                            
1Magistrate Judge Corker specifically advised Plaintiff that he had 14 days in which to object to the Report
and Recommendation and that failure to do so would waive his right to appeal. (Doc. 3 at 4 n.2); see Fed.
R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that “[i]t does not appear
that Congress intended to require district court review of a magistrate's factual or legal conclusions, under
a de novo or any other standard, when neither party objects to those findings”).
